DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-7 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kosugi et al. (U.S. 2004/0155913 A1).
Regarding independent Claim 1, Kosugi et al. teach (§§0007-0058 and Figs. 1-5) an article for a replaceable printer component (100), comprising an integrated circuit device (130) that includes: a device controller (210); a conductor to supply power to the device controller and to carry a signal to and from the device controller (see Fig. 2); and a sensor (SS) operatively connected to the device controller to sense a voltage and/or a frequency on the conductor (see Figs. 3, 4); and wherein the device controller is to send an indication of a sensed voltage and/or a sensed frequency to the printer controller (PT).
Regarding Claim 2, Kosugi et al. further teach (§0046 and Figs. 3, 4) the indication including the sensed voltage and/or the sensed frequency.
Regarding Claim 3, Kosugi et al. further teach (Figs. 3, 4) the sensor comprising a voltage sensor to sense a voltage on a power supply conductor, a return conductor, and/or a signal conductor.
Regarding Claim 4, Kosugi et al. further teach (Figs. 3, 4) the sensor comprising a frequency sensor to sense the frequency of a clock signal on a signal conductor.
Regarding Claim 5, Kosugi et al. further teach (Figs. 3, 4) the sensor comprising a frequency sensor to sense the frequency of a data signal and/or a clock signal on a signal conductor.
Regarding Claim 6, Kosugi et al. further teach (§0052) the device controller to: log voltages and/or frequencies sensed by the sensor; and send logged voltages and/or frequencies to the printer controller.
Regarding Claim 7, Kosugi et al. further teach (§0052) the integrated circuit device including a memory operatively connected to the device controller to generate and/or store information about a printing material held or to be held in the container, information to authenticate the printing material cartridge to a printer controller, and/or information to identify the printing material cartridge to a printer controller.
Regarding Claim 14, Kosugi et al. further teach the printing material cartridge being an ink cartridge (100, Fig. 2) and (Figs. 3, 4) the conductors including a first conductor to supply power to the controller, a second conductor to carry data signals between to the device controller and a printer controller, a third conductor to carry clock signals between the device controller and the printer controller, and a fourth conductor to function as a common point of reference.
Regarding independent Claim 15, Kosugi et al. teach (§§0007-0058 and Figs. 1-5) a process for an integrated circuit device (130) to communicate information about the component (100) to a printer controller while a component with the integrated circuit device is installed in a printer, the process comprising: sensing a voltage and/or a frequency on a conductor in the integrated circuit; and reporting results of the sensing to a printer controller.
Regarding Claim 16, Kosugi et al. further teach (Figs. 3, 4) the sensing including sensing a change in the voltage and/or a change in the frequency on the conductor.
Regarding Claim 17, Kosugi et al. further teach (Figs. 3, 4) the sensing including measuring a voltage on the conductor; and the reporting includes reporting the measurement to the printer controller.
Regarding Claim 18, Kosugi et al. further teach (§§0048, 0052) receiving a request to report a voltage and/or a frequency on a conductor in the integrated circuit; sensing the voltage and/or the frequency on the conductor in response to the request; logging results of the sensing; and then reporting results of the sensing to the printer controller.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (U.S. 2004/0155913 A1) in view of Asauchi (U.S. 2011/0292102 A1).
Regarding independent Claim 9, Kosugi et al. teach (§§0007-0058 and Figs. 1-5) an integrated circuit device (130) for a printing material cartridge (100), comprising: a device controller (210); a memory (§0052) operatively connected to the device controller to store and/or generate information about the cartridge; multiple conductors (Figs. 3, 4) to supply power from a printer controller to the device controller and to carry signals between the device controller and the printer controller; a sensor (SS) operatively connected to the device controller to sense a voltage and/or a frequency on one of the conductors in the single pair of conductors; and wherein the device controller is to send a sensed voltage and/or a sensed frequency to the printer controller. Kosugi et al. are silent with respect to multiple electrical contacts each connected to one of the conductors to connect the integrated circuit device to a printer controller while the cartridge is installed in a printer.
Asauchi teaches multiple electrical contacts each connected to one of the conductors to connect the integrated circuit device to a printer controller while the cartridge is installed in a printer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Asauchi to the teachings of Kosugi et al. so that the host circuit and the storage device are electrically connected through a circuit-side terminal electrically connected to the host circuit and a storage-device-side terminal electrically connected to the storage device, as taught by Asauchi (§0026). The motivation for doing so would be e.g. to reduce the cost and complexity of the disposable cartridge by eliminating the need for wireless transmission circuitry.
Regarding Claim 10, Kosugi et al. further teach (Figs. 3, 4) the sensor comprising a voltage sensor to sense the voltage of a power supply signal, a data signal, and/or a clock signal.
Regarding Claim 11, Kosugi et al. further teach (Figs. 3, 4) the sensor comprising a frequency sensor to sense the frequency of a data signal and/or a clock signal.
Regarding Claim 12, Kosugi et al. further teach (§0052) the memory being operatively connected to the controller to generate and/or store information about printing material in the cartridge, information to authenticate the cartridge to a printer controller, and/or information to identify the cartridge to a printer controller.
Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 13 both recite, in particular, “conductor is a single pair of conductors to supply power from a printer controller to the device controller and to carry signals between the device controller and the printer controller” (emphasis added – A.S.).
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853